     Stephen C. Balkenbush, Esq., SBN 1814
 2   Thomdal Annstrong Delk Balkenbush & Eisinger
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4
     Attorneys for Defendant
 5   MID-WESTERN, LLC

 6                               UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
 9    CARRA OTTO, as the surviving spouse
                                                          CASE NO. 3: 16-CV-00451-MMD-WGC
      of RICHARD OTTO; and CARRA OTTO
10    as the Administratrix of the Estate of
11    RICHARD OTTO,
                             Plaintiffs,
12
             V.
                                                          ORDER RE:
13
      REFACCIONES NEUMATICAS LA PAZ,                      STIPULATION TO DISMISS
14    S.A., DE C.V.; F & H MINE SUPPLY, a                 MID-WESTERN. LLC ONL V
15    Foreign Corporation; MIDWESTERN,                    WITH PREJUDICE
      LLC; ABC CORPORATIONS 1-X,
16    inclusive; BLACK AND WHITE
      COMPANIES 1-X, inclusive, and JOHN
17    DOES 1-X, inclusive,
18                          Defendants.

19    -----------~/
20    AND RELATED ACTIONS
21    _ _ _ _ _ _ _ _ _ _ _ _ _/

22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, CARRA
23   OTTO, as the surviving spouse of RICHARD OTTO; and CARRO OTTO as the Administratrix
24   of the Estate of RICHARD OTTO, by and through their counsel of record, William C. JeaMey,
25   Esq. of Bradley, Drendel & Jeanney, Ltd., and Defendant, MID-WESTERN, LLC, by and
26   through its counsel, Stephen C. Balkenbush, Esq., of the law firm ofThomdal Armstrong Delk
27   Balkcnbush & Eisinger, that Defendant, MID-WESTERN, LLC, be dismissed with prejudice
28   from the above-referenced mailer with each of the parties to bear their own costs and attorney's



                                                    •I•
       Case 3:16-cv-00451-MMD-WGC Document 179 Filed 10/09/19 Page 2 of 2



. ..
 .




         2
         3                      --1-.r-,, ot0otobw,20J9. DA11!Ddlls           <//./,   dayotOdobcr,2019.
        ...                                                     ~AI.AIIMnRONG
                                                                Del.IC ~ I t A EUtNOIA
         s
                By:
        6             Wll11am
                      P.O. Box l987
                                                                By.s~fLt£;.f~~
        1                                                           6S90 S. McCaru. BML, Sul1e B
                      ltaib,NV89$0S                                 R.alo, Nevada 89509
                      (77S) 33S,9999                                (715) ,u.m:i
        9             Allamey1 fw Plllillllff                      Auoineyi for Dcbcia,it
                      CARAA.Orn)                                   Mlo-WIS'lt!IIN. LLC
       10
       H       DATl!D 1hit
                                 t:;h
                                  / day o10tl0bw, 2019.
       12
       13
       14
       1$
       16
       17
       18
       19
       .20                                                 9BPP
       21              Bued upon Ille Sllpu1adon oftllo pa.rtks to Ibo aboYe-ondlled action, aod good cauao
       22     llpllClring;
       2)             ITISSOOfU>S!W>,
       24                       9th
                      DATl!Otbll_dayof __   _ __, 2019.
                                        October

       25
       26                                                          MIRANDADU
       27                                                          U.S. Drsnt.lCT JUD06
       28
